 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, LocalUnion No. 587, AFL-CIO and Brown SteelContractors, Inc. Case 23-CD-375March 31, 1978DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended,following charges filed by Brown Steel Contractors,Inc., herein called the Employer, alleging that Inter-national Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, LocalUnion No. 587, AFL-CIO, herein called the Boiler-makers, violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign certainwork to employees represented by it rather than tothe Employer's unrepresented employees.Pursuant to notice, a hearing was held beforeHearing Officer Robert L. Penrice on December 21,1977.1 All parties appeared and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe Employer, a Georgia corporation with itsprincipal place of business in Newman, Georgia, isengaged in the business of constructing elevatedwater storage facilities. Pursuant to a contract withthe Lumberton Municipal Utility District in HardinCounty, Texas, the Employer has engaged in theconstruction of two water storage tanks at a contractprice of $250,000 and, during the year prior to thehearing herein, shipped goods having a value inexcess of $50,000 from States other than the State ofTexas to its Texas jobsite. Accordingly, we find, asthe parties have stipulated, that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theBoilermakers is a labor organization within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute involves the contruction oftwo 250,000-gallon elevated water storage tanks byBrown Steel Contractors, Inc., at two jobsites for theLumberton Municipal Utility District in HardinCounty, Texas.B. Background and Facts of the DisputeThe Employer assigned the disputed work to itsemployees, who are not represented by any labororganization, prior to commencement of construc-tion. On September 29, while the Employer's employ-ees were working at the jobsite, the Boilermakersbegan picketing at the site with signs which read:Brown SteelNo ContractsWith 587On StrikeBLUM 587One of the Employer's employees testified withoutcontradiction that on September 29 and October 3pickets threatened unrepresented employees of theEmployer with physical harm because they were"doing their work." A local television reporter alsotestified without contradiction that on September 29a spokesman for the Boilermakers, designated by itsbusiness manager as picket captain, stated on a newsprogram that the boilermakers were picketing be-cause "out of town people were taking ajob that theyfelt was theirs."C. Contentions of the PartiesThe Boilermakers contends that no reasonablecause exists to believe that a violation of Section8(b)(4)(D) of the Act has occurred but that in theevent the merits of the dispute are reached, thedisputed work should be awarded to employeesi All dates herein are 1977 unless otherwise indicated.235 NLRB No. 81552 INTL. BROTHERHOOD OF BOILERMAKERS, LOCAL 587represented by it because of area practice, the skillsof its members and their availability for work, andthe economy with which its members could performthe work in dispute.The Employer contends that by picketing theLumberton jobsite Respondent has violated Section8(b)(4)(D) of the Act. With respect to the merits ofthe dispute, the Employer contends that the disputedwork should be awarded to its unrepresented em-ployees because of their diversified skills, particularlytheir ability to operate the Employer's unique equip-ment, the Employer's preference and practice, andsuch an award will result in greater efficiency andeconomy concerning the operation.D. Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that (I) Section 8(b)(4)(D) of the Act hasbeen violated, and (2) there is no agreed-uponmethod binding on all parties for the voluntaryadjustment of the dispute.As to (1) above, the record establishes that theBoilermakers picketed the jobsite after the Employerassigned the work in dispute to its own unrepresent-ed employees, and that a representative of theBoilermakers stated that the picketing was caused bythat assignment. In these circumstances, we findthere is reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated.As to (2) above, the parties have stipulated that noagreed-upon method, binding on all parties, exists forthe resolution of this dispute. Accordingly, we findthat this dispute is properly before the Board fordetermination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.3Thefollowing factors are relevant in making the determi-nation of the dispute before us:2 N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local 1212,Internarional Brotherhood of Electrical Workers, A FL CIO [Columbia Broad-casting System], 364 U.S. 573 (1961 )1. Certification and collective-bargainingagreementsThe parties have stipulated that there is no Boardcertification or bargaining order requiring the Em-ployer to bargain or assign work to employeesrepresented by any union and that the Employer isnot a party to any collective-bargaining agreement.We therefore accord no weight to this factor inmaking our determination.2. Employer's past practiceThe record establishes that the Employer's practiceon all of its previous jobs has been to assign the workof the erection of elevated steel water tanks to itsunrepresented employees who are classified as tankerectors and that this practice has been followed inthe instant case. Accordingly, we find that this factorfavors awarding the work in dispute to the Employ-er's unrepresented employees.3. Area practiceDewy Cox, the business representative for theBoilermakers, testified that employees represented bythe Boilermakers traditionally have performed worksimilar to that in dispute in the geographical area inwhich this dispute arose. Sample Brown, president ofthe Employer, testified that within the last 10 yearsthe Employer has constructed from 20 to 24 elevatedwater storage tanks in the geographical area whichCox has described. We therefore find this factor to beinconclusive in making a determination of whichgroup of employees will be awarded the disputedwork.4. Skills, efficiency, and economyBrown testified that the Employer's employeesmust undergo on-the-job training for approximately6 months before they are qualified as efficient tankerectors. Brown further testified that persons who arenot familiar with the Employer's unique tools,equipment, and methods of operation could notreadily perform the work in dispute, and that theEmployer's employees possess the required skills toperform all aspects of the work in dispute. Coxtestified that some employees represented by theBoilermakers possess the skills to perform the workin dispute but conceded that few of these individualsare capable of performing all of the functionsencompassed within the disputed work.Brown also testified that it is more economical andefficient for the Employer to perform the disputed3 International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork with its own employees because they canperform all facets of tank erection, while disruptionsin the operation would result from a piecemealassignment of the work to employees represented bythe Boilermakers, and because the job would takesubstantially longer to complete if performed bypersons who are unfamiliar with the Employer'sunique equipment and methods of operation. Ac-cordingly, we find that the factors of skills, efficiency,and economy favor awarding the disputed work tothe Employer's unrepresented employees.5. Employer preferenceFor the reasons stated above, the Employer foundit preferable to assign the work in dispute to itsunrepresented employees, and the record establishesthat the Employer is satisfied with the results of theassignment. This factor, while not determinative,favors an award of the work to the Employer'sunrepresented employees.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's unrepresented employ-ees are entitled to perform the work in dispute. Wereach this conclusion relying on the fact that theEmployer's unrepresented employees possess theskills to complete the disputed work more economi-cally and efficiently than those employees represent-ed by the Boilermakers, and on the basis that thisassignment is consistent with the Employer's practiceand preference. The present determination is limitedto the particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Brown Steel Contractors, Inc.,are entitled to perform the construction of two250,000-gallon elevated water storage tanks for theLumberton Municipal Utility District in HardinCounty, Texas.2. International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Help-ers, Local Union No. 587, AFL-CIO, is not entitled,by means proscribed by Section 8(b)(4)(D) of theAct, to force or require Brown Steel Contractors,Inc., to assign the disputed work to employeesrepresented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Broth-erhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, Local Union No. 587,AFL-CIO, shall notify the Regional Director forRegion 23, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthe disputed work in a manner inconsistent with theabove determination.554